TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00410-CR





Dale C. Santistevan, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0932289, HONORABLE LARRY FULLER, JUDGE PRESIDING





PER CURIAM


	This is an appeal from an order of the trial court revoking appellant's probation.
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  August 16, 1995

Do Not Publish